Comments
Claims 1, 3-18, and 20 are allowed.
Applicant's arguments regarding drawing objections, filed 6/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that 37 C.F.R 1.183(a) states that “conventional features…should be illustrated” and therefore are not required by the drawings.  
In response, as best understood, 37 CFR 1.183(a) specifically states the “drawing in a nonprovisional application must show every feature of the invention specified in the claims” and the examiner maintains the position that a conventional feature must at least be shown (“illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation”).  Drawing correction is required or the claimed features (as referenced in the previous office action) be canceled
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656